Citation Nr: 1823736	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-29 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to June 1966, and from January 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to service connection for ankylosing spondylosis (previously denied as back disability) is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1970 rating decision denied service connection for a back disability.  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

2.  Evidence received since the February 1970 rating decision, namely a July 2013 VA examination report diagnosing ankylosing spondylitis, relates to a previously unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1970 rating decision that denied service connection for a back disability is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C. § 7105(c) (2012)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)].

2.  Evidence received since the February 1970 rating decision is new and material, and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C. § 5108 (2012).

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration.  Such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

A rating decision of February 1970 denied service connection for a back disability.  The Veteran did not appeal the rating decision nor submit new and material evidence within one year of the decision, which became final.

In July 2012, the Veteran filed a service-connection claim for ankylosing spondylitis.  The Board must address the issue of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence of record at the time of the February 1970 rating decision consisted only of the Veteran's application for compensation benefits.  Entitlement to service connection was denied on the basis that the Veteran failed to report for a scheduled VA examination.  The fact of a current disability was an evidentiary defect.

Subsequent to the February 1970 rating decision, a July 2013 VA examination report was added to the record.  The report includes a diagnosis of ankylosis spondylitis of the spine, thereby addressing the unestablished fact of a current disability.  Finding that new and material evidence has been received, the Board reopens the claim of entitlement to service connection for a back disability, now claimed as an aspect of the diagnosed disability of ankylosing spondylitis.


ORDER

The application to reopen the claim of entitlement to service connection for a back disability is granted.  The appeal is granted to that extent only.  


REMAND

The Veteran seeks service connection for ankylosing spondylitis.  See Veteran's claim of July 2012.  He asserts that back pain is only one of the problems associated with the disability.  See Veteran's filing of February 2018.  The Veteran has been diagnosed with ankylosing spondylitis with symptoms of pain and stiffness in the spine, cervical spine, and shoulder.  See July 2013 VA examination report.

The Veteran essentially argues that his ankylosing spondylitis (a form of arthritis), although first diagnosed as such in 2009, had its onset in service when he injured his neck and back from diving into a bunker head first.   See Veteran's statement of July 2013.  He states that the disability has been misdiagnosed over the years.  See Veteran's statement of September 2012.  The Veteran has submitted his own statements as to the onset and history of his symptoms of the back and neck, as well as supporting lay statements as to his recurrent symptoms.  He has also submitted medical articles relating to the role of trauma and stress in the onset of ankylosing spondylitis.

The Board will remand, as explained below, for medical opinion as to secondary medical sources submitted by the Veteran and for clarification of the VA medical opinion of record.  See 38 C.F.R. § 19.9(a) (2017).

Medical Articles

On the basis of medical articles that identify trauma and stress as factors in the onset of ankylosing spondylitis, the Veteran argues that his physical trauma (neck and back injury) and psychological stress during service in Vietnam caused his ankylosing spondylitis.  See Veteran's filing of April 2013.  On remand, the Board will request a medical opinion that considers the medical articles submitted by the Veteran.  See 38 C.F.R. § 3.159(a)(1) (2017).  A medical article or treatise can provide important support for a claim when combined with an opinion of a medical professional, if the medical article or treatise discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).

No Nexus Opinion of Record

The July 2013 VA examiner was unable to provide a nexus opinion "without resort to mere speculation."  The examiner explained that, if the Veteran's ankylosing spondylitis began during service, x-rays taken within 10 years of leaving service would likely show changes.  The examiner concluded that, because no such x-rays are of record, "there is simply not enough evidence from private records or STR[s] to conclude that [the Veteran's] current spinal condition (AS) is related to service."

Generally, a medical opinion is not probative if the examiner concludes that a diagnosis or etiology opinion is not possible without resort to speculation, unless the record is complete and the inability to render a requested opinion is adequately explained.  It must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here it is not clear that the examiner considered all relevant data, including the Veteran's account of his experienced symptoms since service, supporting lay statements, any environmental factors (such as trauma and stress), and the relevant medical articles submitted by the Veteran.  The examiner referenced only private records and service treatment records, and not any other potentially relevant information of record, in concluding that a nexus opinion would have to be based on mere speculation.

Preexisting Disease or Defect

The Veteran's private treating physician noted in February 2011 that the Veteran's ankylosing spondylitis "has been occurring in a persistent pattern for 50 years," which would place the onset of the disease prior to entry into service.  See February 2011 record of Dr. J. T.  A veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Here, as no spine disorder is noted on the Veteran's pre-induction examination report of November 1965, medical opinion is needed as to whether a disease clearly and unmistakably existed prior to service and was not aggravated during service.
Furthermore, the July 2013 VA examination report states that, in general, genetics is considered to play a key role in causing ankylosing spondylitis, which is triggered in susceptible persons by genes in combination with an environmental factor.  A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017).  A congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  The presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  Service connection may be granted, however, if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service that causes additional disability.  See 38 U.S.C. §§ 1110, 1111 (2012); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The Board determines that further medical inquiry as to this aspect of the Veteran's disability is required.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain, and associate with the record, any outstanding relevant private or VA treatment records relating to the Veteran's ankylosing spondylitis and any associated symptoms.  All efforts to obtain such records should be documented in the record.

2. 	Schedule the Veteran for a VA examination with a qualified examiner to determine the nature and severity of the Veteran's ankylosing spondylitis and/or any other diagnosed disability of the lumbosacral, thoracic, or cervical spine, and any associated neurological symptoms.  The Veteran's claims folder must be made available to, and reviewed by, the examiner.  The examination must include all physical and diagnostic testing necessary to rate the Veteran's disability under VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4.

Based on the examination and a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's ankylosing spondylitis and/or any other diagnosed disability of the spine is caused by, aggravated by, or otherwise related to the Veteran's service.

The examiner must provide an opinion as to whether the Veteran's ankylosing spondylitis is a congenital or developmental defect or disease.  A disease generally refers to a condition that is capable of improving or deteriorating, while a defect is generally not capable of improving or deteriorating.

If the Veteran's disability is a defect, the examiner must explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during a period of active duty that resulted in additional disability.

If the Veteran's disability is a disease, the examiner must explain whether it is clear and unmistakable (obvious, manifest, and undebatable) that this disability pre-existed service.

If the examiner concludes that the disease clearly and unmistakably existed prior to service, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that the preexisting disease did not undergo a permanent worsening beyond normal progression during the Veteran's service.
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If any requested opinion cannot be provided without resort to mere speculation, the examiner should so state, and then clearly and in detail explain why, after consideration of all relevant evidence of record, an "at least as likely as not" opinion cannot be provided without resort to mere speculation.  The explanation should specifically note if there is additional evidence (for example, relevant testing, a specialist's opinion, or other information) needed to provide the requested opinion, or if the inability to provide the opinion is based on the limits of medical knowledge.  If speculation is due to the limits of medical knowledge, the examiner must cite to specific sources that explain why this is so.

The examiner must offer a rationale for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. 	Review the claims folder to ensure that the requested development is completed to the extent possible, and arrange for any additional needed development.  Then readjudicate the remanded issue.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative with the requisite period of time in which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


